MORROW, P. J.
The conviction is for theft of chickens; penalty assessed at confinement in the penitentiary for a period of two years.
The facts heard upon the trial are not before this court.
There is only one bill of exception complaining that the evidence is insufficient to support the conviction and that the court should have so instructed the jury. Manifestly this court cannot determine that question without knowledge of the facts that were before the trial court. Tex. Jur. vol. 4, §§ 167-169.
Finding no error, the judgment is affirmed.